DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Gallo on 03/23/2021.
The application has been amended as follows: 

A.	Amend claims 10, 13, 20, 21, 23, 29 and 31 to read as follow:
Claim 10, A method of knee arthroplasty device implantation, the method comprising:
evaluating one or more images of a hip and a knee of a patient to define an axis extending from between femoral condyles of a femur of the patient through a hip center of the patient;
placing a femoral implant alignment guide against the femoral condyles such that an elongated resection aperture [[in]] extending through the femoral implant alignment guide has a major axis substantially perpendicular to the defined axis;
inserting a rod into a rod aperture [[of]] extending through an offset portion of the femoral implant alignment guide when the offset portion is aligned with a point in a coronal plane of the patient that is shared with a greater trochanter of the patient such that a second axis of the offset portion is in the coronal plane and is substantially parallel to the major axis;
inserting a needle coupled to a second portion of the rod into the patient until a tip of the needle contacts a most lateral point of the greater trochanter;
resecting at least a portion of the femoral condyles along a plane defined by the elongated resection aperture; and
the knee arthroplasty device to the resected portion of the femoral condyles after removing the femoral implant alignment guide from the femur subsequent to the resection. 
Claim 13, The method of claim 12, further comprising implanting the tibial component of the knee arthroplasty device after the removal of the at least a portion of the tibia. 
Claim 20, The method of claim [[19]] 10, wherein the rod aperture comprises a slot and the method further comprises translating the rod in the slot in a medial-lateral direction when inserting the needle.
Claim 21, The method of claim [[19]] 10, wherein inserting the needle further comprises inserting the needle such that a long axis of the rod is substantially parallel to the defined axis when the tip of the needle contacts the most lateral point of the grater trochanter.
Claim 23, A method of knee arthroplasty device implantation, the method comprising:
coupling a femoral implant alignment guide to a distal femur of a patient such that an elongated resection aperture [[in]] extending through the femoral implant alignment guide has a major axis substantially perpendicular to an axis extending from between femoral condyles of the femur through a hip center of the patient and defined based on an evaluation of obtained images of anatomy of the patient;
inserting a first portion of a rod into a rod aperture [[of]] extending through an offset portion of the femoral implant alignment guide, when the offset portion is aligned with a point in a coronal plane of the patient that is shared with a greater trochanter of the patient and a second axis of the offset portion is in the coronal plane and is substantially parallel to the major axis, such that a long axis of the rod is substantially parallel to the defined axis;
inserting a needle coupled to a second portion of the rod into the patient until a tip of the needle contacts a most lateral point of the grater trochanter; and
coupling a femoral component of [[a]] the knee arthroplasty device to the distal femur subsequent to inserting the needle and after resecting at least a portion of the femoral condyles along a plane defined by the elongated resection aperture and removing the femoral implant alignment guide from the femur subsequent to the resection.
Claim 29, The method of claim 23, wherein the rod aperture comprises a slot and the method further comprises

translating the rod in the slot in a medial-lateral direction when inserting the needle

Claim 31, A method of knee arthroplasty device implantation, the method comprising:
evaluating one or more images of a hip and a knee of a patient to define an axis extending from between femoral condyles of a femur of the patient through a hip center of the patient;
placing a femoral implant alignment guide against the femoral condyles such that an elongated resection aperture [[in]] extending through the femoral implant alignment guide has a major axis substantially perpendicular to the defined axis;
inserting a first portion of a rod into a rod aperture [[of]] extending through an offset portion of the femoral implant alignment guide, when the offset portion is aligned with a point in a coronal plane of the patient that is shared with a greater trochanter of the patient and a second axis of the offset portion is in the coronal plane and is substantially parallel to the major axis, such that a long axis of the rod is substantially parallel to the defined axis; 
inserting a needle coupled to a second portion of the rod into the patient until a tip of the needle contacts a most lateral point of the grater trochanter;
resecting at least a portion of the femoral condyles along a plane defined by the elongated resection aperture subsequent to inserting the needle; and 
coupling a femoral component of [[a]] the knee arthroplasty device to the resected portion of the femoral condyles after removing the femoral implant alignment guide from the femur subsequent to the resection. 

B.	Allow claims 10 – 13, 17 – 18, 20 – 21, 23 – 29 and 31.
C.	Cancel claims 19, 22, 30 and 32.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The reference to Seo et al. (US Pub. 2009/0125029 A1) is the most relevant discovered prior art, which discloses a related method, except for disclosing all the claimed steps, currently presented in the amended claims. Accordingly, the claims as currently amended are allowable over the discovered reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775